Citation Nr: 1007571	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral spine degenerative disc disease.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The Veteran testified in support of these claims during a 
video conference hearing held before the undersigned Acting 
Veterans Law Judge in August 2006.  In April 2007, the Board 
remanded these claims to the RO for additional action.  


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's service-
connected low back disability manifested as tenderness, pain, 
including on motion, limitation of motion (but not forward 
flexion of the thoracolumbar spine to 30 degrees or less), 
and abnormal kyphosis.  

2.  A right knee disorder is not related to the Veteran's 
active service.  

3.  Arthritis of the right knee did not manifest to a 
compensable degree within one year of the Veteran's discharge 
from service.




CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for lumbar 
spine degenerative disc disease are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5243.

2.  A right knee was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claims.  The Board's 
decision to proceed in adjudicating these claims does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown,  Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  Where notice was not 
mandated at the time of the initial decision, it is not error 
to provide remedial notice after such initial decision.  Id. 
at 120, 122-24. 

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The RO provided the Veteran VCAA notice on his claims by 
letter dated June 2004, before initially deciding those 
claims in a rating decision dated March 2005.  The timing of 
such notice reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  

The content of the notice letter, considered in conjunction 
with the content of another letter the RO sent the Veteran in 
March 2006, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  In addition, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof, but that, 
ultimately, it was his responsibility to ensure VA's receipt 
of all requested evidence.  The RO advised the Veteran to 
sign the enclosed forms authorizing the release of his 
treatment records if he wished VA to obtain them on his 
behalf.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored, albeit unsuccessfully in some cases, to secure 
and associate with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including 
service and post-service VA and private treatment records and 
information from the Social Security Administration (SSA).  
The RO also conducted medical inquiry in support of the 
claims by affording the Veteran VA examinations, during which 
examiners discussed the etiology and severity of the 
disabilities at issue in this appeal.  

By letter dated May 2009, the Veteran requests a third VA 
orthopedic examination.  He asserts that he "clashed" with 
the August 2007 VA examiner on previous examinations.  He 
further asserts that, in August 2007, the examiner failed to 
acknowledge the Veteran's confinement to a wheelchair.  

The Board acknowledges this assertion, but notes that, 
according to the pertinent examination report, the examiner 
noted the Veteran's use of a wheelchair to ambulate.  
According to the prior report of VA examination, conducted in 
February 2005, a different VA examiner evaluated the Veteran.  
Given these facts and because both VA examiners reviewed the 
Veteran's claims file, referred to numerous documents and 
incidents in the record, and considered the Veteran's 
subjective reports of symptoms and an in-service injury 
before offering opinions, another examination is not 
mandated.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In a July 2009 Informal Hearing Presentation, the Veteran's 
Representative asserts that the RO did not comply with the 
Board's April 2007 REMAND instructions by failing to obtain 
x-rays as part of the August 2007 VA examination.  A review 
of that examination, however, indicates otherwise and 
reflects that x-rays of the Veteran's lumbar spine and right 
knee are of record.  

II.  Analysis 

The issues before the Board include whether the Veteran is 
entitled to a higher initial rating for a low back disability 
and whether he is entitled to service connection for a right 
knee disability.   

A.  Higher Initial Rating

1.  Schedular

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2009).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2009).  

In this case, the RO has evaluated the Veteran's low back 
disability as 10 percent disabling pursuant to DCs 5020 and 
5242, which govern ratings of traumatic arthritis of the 
spine.  All diseases and injuries of the spine other than 
intervertebral disc syndrome are to be evaluated under the 
general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a, DC 5235-5243 (2009).

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate DC.  68 Fed. Reg. 
51,443, Note (1) (Aug. 27, 2003).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher rating.  A 10 percent evaluation is to 
be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5293 (2009).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees.  Normal extension of the thoracolumbar spine is 
zero to 30 degrees.  Normal left and right lateral flexion of 
the thoracolumbar spine is zero to 30 degrees, and normal 
left and right lateral rotation of the thoracolumbar spine is 
zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Note 2 (2009).

Based on these criteria, the evidence in this case 
establishes that the Veteran's low back disability picture 
more nearly approximates the criteria for a higher initial 
evaluation. 

The Veteran contends that such an evaluation is warranted due 
to the functional impairments his low back condition cause.  

A February 2005 VA orthopedic treatment note reflects the 
Veteran's reports of daily back pain located in the left 
lower back that occasionally radiates up the middle of his 
back.  Some radiating pain into the right buttock was also 
reported.  His condition was usually treated with 
chiropractic manipulation.  Flare-ups occurring on five or 
six occasions over the past year were reported.  Physical 
examination noted mild tenderness in the lumbosacral area.  
Forward flexion range of motion was from zero to 80 degrees 
with pain at the extreme, extension was to 20 degrees with 
pain, bilateral lateral bend was from zero to 20 degrees with 
mild pain and bilateral rotation was from zero to 25 degrees 
with mild pain.  Neurological examination noted normal 
feelings in both lower extremities and that sensation was 
present and equal.  An accompanying X-ray noted severe 
degenerative changes at L5-S1 with the collapse of a disk and 
spur formation as well as narrowing and a spur formation at 
the L4-5 level.  The examiner noted that conducting this 
examination was difficult due to the Veteran's size.

During an August 2006 hearing, the Veteran testified that his 
back condition made sleeping very difficult and that he takes 
prescription pain medication every four to six hours.  He has 
been prescribed bed rest. He also testified that he was 
unable to perform many of the activities of daily living, 
including dressing and using the toilet facilities, without 
assistance of his wife.  His wife testified that he 
experienced back pain and that this pain and his lack of 
mobility prevent him from doing most activities.  

A second VA orthopedic examination was conducted in August 
2007.  The Veteran reported sitting for 12 hours per day, 
that he spends the rest of his day in bed and that his 
current weight was 498 pounds.  The examiner noted that the 
Veteran used a single cane that alternated between his right 
and left hand, that he used a cane in both hands at times, 
and that he had difficulty mobilizing even from a wheelchair.  
Forward lumbar flexed appearance of 30 degrees was noted on 
standing with the examiner noting that standing was difficult 
due to his extreme weight.  Forward flexion range of motion 
was from 30 degrees to 65 degrees, bilateral lateral flexion 
was to 30 degrees while seated and bilateral rotation was to 
20 degrees.  No pain was noted during this testing.  
Sensation in the right lateral calf was noted to be reduced 
in light touch and pinprick.  The examiner noted that the 
Veteran's weight prevented repetitive motion testing and that 
no history of incapacitating flare-ups were reported.  There 
was no incoordination, no lumbar spine ankylosis, or signs of 
radiculitis or radiculopathy.  There was excess fatigability 
due to the Veteran's exogenous morbid obesity.  An 
accompanying lumbar X-ray was noted to be poor due to the 
Veteran's weight but found some intervertebral disc disease.  
Following this examination and a review of the Veteran's 
claims file, diagnoses of lumbar facet osteoarthritis and 
morbid exogenous obesity were made.

A disability rating in excess of 10 percent for a lumbar 
spine degenerative disc disease requires thoracolumbar 
forward flexion range of motion of more than 30 degrees but 
less than 65 degrees, combined thoracolumbar range of motion 
not greater than 120 degrees or abnormal spinal contour.  
Both the February 2005 and August 2007 VA orthopedic 
examinations documented thoracolumbar forward flexion range 
of motion in excess of 30 degrees and a combined 
thoracolumbar range of motion in excess of 120 degrees.  
Additional loss of motion due to pain, fatigue, weakness or 
lack of endurance following repetitive movement was not found 
during physical examination, and there is no indication that 
the Veteran's subjective reports of pain caused functional 
loss sufficient to warrant a higher disability rating.  See 
38 C.F.R. § 4.40; DeLuca v. Brown, supra. 

However, the August 2007 orthopedic examiner noted that the 
Veteran bent forward 30 degrees, a condition which 
constitutes abnormal kyphosis (bowing of the back).  A 20 
percent disability rating is therefore warranted for an 
abnormal spinal contour throughout the course of this appeal.  
A higher disability rating is not warranted as forward 
flexion of the thoracolumbar spine was not limited to 30 
degrees or less nor was there ankylosis of the entire 
thoracolumbar spine.

The August 2007 VA orthopedic examination also noted that the 
Veteran suffered from "some" intervertebral disc disease.  
The Veteran has claimed that his physicians have ordered bed 
rest for him and that he spends a significant portion of each 
day in bed.  However, the clinical evidence is negative for 
evidence of this doctor-prescribed bed rest or treatment for 
intervertebral disc disease.  A disability rating under the 
diagnostic code for intervertebral disc syndrome is therefore 
not warranted.  38 C.F.R. § 4.71a, DC 5243.

2.  Extraschedular & Total Disability Evaluation based on 
Individual Unemployability (TDIU)

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

In certain circumstances, a claim for a TDIU may also be 
considered a component of a claim for a higher initial or 
increased evaluation.  This question arises when a claimant: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest evaluation possible; and (3) submits 
evidence of unemployability.  In such a case, the evidence 
and assertion satisfy the requirement of 38 C.F.R. 
§ 3.155(a), which defines an informal claim and indicates 
that it must "identify the benefit sought", and mandates 
consideration of whether a TDIU is assignable.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In this case, neither the Veteran, nor the evidence raises 
either of the previously noted questions.  The Veteran does 
not assert interference with employment, marked or otherwise, 
secondary to his service-connected low back disability.  In 
fact, SSA records show that the Veteran is unemployable due 
to severe arthritis of the knees and obesity.  Consideration 
of his claim on an extraschedular basis or of a claim for 
TDIU is therefore not mandated.  

3.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a higher 
initial evaluation in the future should his low back 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the aforementioned evaluation is the most 
appropriate given the medical evidence of record.

The Board thus concludes that the criteria for entitlement to 
a higher initial evaluation for a low back disability are 
met.  In reaching this decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  The evidence in this case supports the 
Veteran's claim.  

B.  Service Connection 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he injured his right knee in 
January 1977 when he fell from an ambulance and struck a 
pole.  Allegedly, he received treatment for this condition at 
the camp hospital for several days.  He also contends that he 
has suffered from a right knee condition and knee pain 
continuously since that incident.

A December 1975 entrance examination is negative for any 
relevant abnormalities and the Veteran denied suffering from 
a trick or locked knee in the accompanying Report of Medical 
History (RMH).  Complaints of a right knee sprain following 
being bounced around in a Jeep five days previously were 
noted in a February 1977 treatment note.  The Veteran was 
reported to have been using crutches since the incident and 
that he could bear his own weight for short periods of time.  
Physical examination noted decreased range of motion but was 
negative for effusion.  Drawer's sign and McMurray's signs 
were negative.  An assessment of a right knee contusion was 
made and the Veteran was to continue to use his crutches.

A subsequent February 1977 treatment note indicated that the 
Veteran's right knee condition had improved but that he still 
experienced pain with prolonged standing.  Physical 
examination noted full right knee range of motion.  The 
examiner noted that this condition was resolving 
appropriately.

An April 1978 discharge examination was negative for any 
relevant abnormalities and an examiner noted that the Veteran 
had suffered no serious illnesses.  His remaining service 
treatment records were negative for any complaints, treatment 
or diagnoses of a right knee condition.

An August 1986 private right knee X-ray noted a possible 
osteochondral fracture to the anterior aspect of the right 
lateral femoral condyle but was negative for any arthritic 
changes.  

Right knee arthroscopy was performed in September 1986.

The Veteran reported intermittent episodes of his knee giving 
way with falls in a December 1986 private treatment note.  He 
denied significant discomfort or swelling in the period 
between falls.  A subsequent surgical summary noted that he 
had suffered an accident in mid-July while at work and that a 
repeat right knee arthroscopy was performed.

The Veteran reported that his right knee had "popped out" 
causing significant medial joint line pain in a July 1993 
private treatment note.  This incident occurred while he was 
doing a twisting motion and he reported intermittent problems 
with his knees since the 1986 procedures.  Physical 
examination noted tenderness along the medial joint line and 
was negative for effusion.  A mildly positive McMurray's sign 
was also noted.  An impression of possible medial meniscal 
tear was noted.

A March 2000 physical examination was negative for joint 
effusion, deformities or synovial thickening.

A tender right knee with decreased range of motion was noted 
in a May 2002 VA treatment note.

Moderate joint space thinning in the medial compartment with 
weight-bearing was noted in a May 2002 VA right knee X-ray.

Complaints of right knee pain since 1986 were reported in a 
July 2002 VA treatment note.  He reported injuring his knee 
in January 1977 by striking a bar in an ambulance and that he 
injured his knee while working in 1986.  Two knee procedures 
were performed as a result of this injury and he successfully 
filed a worker's compensation claim for this condition in 
approximately 1987.  He also has fallen on his knee.

The Veteran reported the onset of his knee condition as being 
in September 2001 in a February 2003 SSA Disability Report.

Severe degenerative changes in the patellofemoral 
articulation and severe narrowing of the medial joint 
compartment with large osteophytes both medially and 
laterally were noted in a May 2004 VA right knee X-ray.

A weight gain of 100 pounds since January 2000 was reported 
in a June 2004 VA treatment note.

A July 2004 statement from the Veteran's mother indicated she 
recalled visiting her son in January 1977 and that he was 
using crutches due to his injured knee.  He had reported 
injuring this knee after falling from an ambulance.  The 
Veteran's ex-wife recalled in a July 2004 statement that she 
saw him on crutches in January 1977 due to this purported 
incident and that he intermittently complained of knee pain 
during their marriage.  In addition, the Veteran's sister 
recalled this January 1977 visit in a July 2004 statement and 
that he was only able to walk using crutches during this 
time.  She also reported that he had suffered from knee pain 
since that time.

The Veteran was awarded SSA benefits on the basis of 
bilateral knee degenerative joint disease and obesity in 
October 2004.  He reported in his application sustaining his 
knee injury in January 1977 and that severe pain began to 
limit his movements in November 2002.  He also reported in a 
February 2003 application that his condition began in August 
1986.

Severe knee pain was reported in a September 2004 VA 
treatment note.

A February 2005 VA orthopedic examination reflects the 
Veteran's complaints of constant right knee pain, markedly 
limited motion and knee weakness that has resulted in at 
least six falls in the past year.  He reported injuring his 
right knee in February 1977 after falling from an ambulance 
and hitting a pole.  He was diagnosed with a knee contusion 
and remained on crutches for the next five days.  Following 
service, the Veteran worked for a mining company and reported 
seeing a private physician due to continued right knee 
symptoms.  In 1986, he stepped into a hole at work and 
subsequently experienced right knee swelling, was diagnosed 
with a torn meniscus and underwent two knee procedures.  A 
successful worker's compensation claim was filed against the 
company, which is no longer in business.  His right knee 
condition has progressively worsened and has necessitated the 
use of  crutches or a wheelchair to ambulate since 2004.

Physical examination conducted by the February 2005 examiner 
noted that the Veteran's right knee was stable medially and 
laterally and that the Drawer's test was negative.  An 
effective Murray's test could not be conducted.  There was 
tenderness in the area around the knee, mostly around the 
medial joint line and interior to the patella.  Chronic 
bilateral edema of the legs without fluid was noted.  The 
examiner noted that conducting this physical examination was 
difficult and that his current weight was 440 pounds.  An 
accompanying right knee X-ray revealed degenerative joint 
disease with advanced narrowing of the medial and lateral 
joint line as well as patellofemoral interval.  Osteophytes 
were also present on the superior and inferior aspect of the 
patella as well as the edges of the tibia medially and 
laterally.  Following this physical examination and a review 
of the Veteran's claim file, the examiner opined that his 
right knee condition was less likely than not related to 
service and more likely than not related to his 1986 work 
injury and advanced weight situation.  The examiner noted 
that he had received a right knee contusion in February 1977, 
that subsequent service treatment records were negative for 
further complaints and that the next instance of knee 
complaints occurred after the 1986 work injury.  He also 
noted the Veteran's reports of seeing a private physician, 
who is now deceased, after service for his knee condition.

The Veteran's ex-wife reported in a May 2005 letter that the 
Veteran had told her he injured his right knee in service.  
He complained of right knee pain and wore a knee brace while 
they were married.  She further reported that she was married 
to him for six years after he was discharged from service.

In an August 2005 RO hearing, the Veteran testified that he 
was hospitalized for approximately two weeks during cold 
weather training after injuring his right knee in service and 
that he received further treatment after returning to his 
home base.  He subsequently used an ace bandage for his knee 
but did not complain further because he did not want to be 
thought of negatively or be assigned bad details.  His 
condition got progressively worse until he fell into a hole 
at work in 1986.  Following service, the Veteran worked as a 
heavy equipment operator for a mining company for 15 years.

An August 2005 letter from Dr. L. R. indicates that the 
Veteran was prescribed orthotics for his feet to stabilize 
his right knee and lower back condition in approximately 
1984.

The Veteran testified that he used crutches for at least six 
or eight weeks following his January 1977 knee injury in an 
August 2006 Video Conference hearing.  He was treated at the 
hospital for the last five days of cold weather training, 
visited with his family for one day, and then was transferred 
back to his base.  He reinjured his knee at work in 1986 
after stepping into a hole.  He claimed that his separation 
examiner did not perform a complete examination on his knee 
and that he did not voice any knee complaints because he was 
anxious to be discharged.  Allegedly, Dr. R. J., the 
orthopedic surgeon who performed the Veteran's 1986 knee 
procedures, told the Veteran that he had a pre-existing knee 
condition that was aggravated by his 1986 fall.

A second VA orthopedic examination was conducted in August 
2007.  The Veteran reported his in-service injury and his 
1986 work injury.  Physical examination noted impaired 
bilateral knee range of motion and that his collaterals and 
cruciates were intact.  An accompanying right knee X-ray 
noted moderately severe osteoarthritis with tri-compartmental 
involvement.  The examiner noted that he had several hours to 
review the Veteran's claims file as he had been delayed while 
receiving his X-rays.  Following this examination and a 
review of the Veteran's claims file, a diagnosis of a workers 
compensation injury to the right knee with end stage 
osteoarthritis was made.  The examiner opined that he could 
not "specifically state on a more probable or a greater than 
50 [percent] basis that the knee condition began while in 
service."  However, the examiner opined that there was a 
correlation between his osteoarthritis and the 1986 work 
injury.

The Veteran has a current disability as he has been diagnosed 
with a variety of right knee conditions, including 
degenerative joint disease.  In order for the Veteran's 
current right knee condition to be recognized as service 
connected, the competent medical evidence of record must 
establish a link between this condition and an in-service 
injury or disease.  

The competent medical evidence of record is insufficient to 
establish service connection for the Veteran's currently 
diagnosed right knee condition.  Service treatment records 
establish that he injured his right knee in approximately 
February 1977 and that an assessment of a right knee 
contusion had been made.  Multiple letters from the Veteran's 
mother, sister and ex-wife further document that he injured 
his right knee in January 1977 and was using crutches during 
a January 1977 visit.  However, service treatment notes dated 
later in February 1977 indicate that his condition had 
improved and an April 1978 discharge examination noted no 
orthopedic abnormalities.  The February 2005 VA orthopedic 
examiner declined to find a nexus between the Veteran's 
current right knee condition and service while the August 
2007 VA orthopedic examiner found a correlation between his 
current right knee condition and a 1986 work injury.  No 
other competent medical opinion has been submitted suggesting 
such a nexus.

Although the Veteran claims to have suffered from a right 
knee condition continuously since service, there is no 
clinical evidence confirming this assertion.  In August 1986, 
years after discharge, the Veteran  reported that his right 
knee condition began in August 1986 and in September 2001 in 
his February 2003 SSA application.

The August 2005 letter from Dr. L. R. indicates that the 
Veteran had been given orthotics to stabilize his right knee 
and lower back conditions in 1984, however, this physician 
did not describe the nature or etiology of these conditions, 
did not indicate that he had actually prescribed these 
orthopedics, and did not indicate that he had treated the 
Veteran.  The Veteran reported in his August 2005 testimony 
that Dr. L. R. did not have access to his treatment records 
prior to writing this letter and that the physician 
remembered him from a 1986 commercial transaction they had 
made.  Treatment notes documenting this purported right knee 
condition are not contained in the claims file.  The absence 
of any clinical evidence or complaints for many years after 
service is a factor that weighs against a finding of 
continuity of symptomatology.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

In addition, the Veteran's ex-wife submitted two statements 
indicating that the Veteran intermittently complained of 
right knee pain during their marriage and that they had been 
married for several years after his discharge.  She also 
reported that he took Ibuprofen for his knee and back pain 
and that he wore a back brace at all times, "but especially 
while at work."  His sister also submitted a statement 
indicated that his knees have hurt him since service.  Both 
the Veteran's ex-wife and sister are competent to report his 
symptoms and their reports appear to be credible.  Neither of 
these individuals related these reported right knee symptoms 
to his service injury.  The Board notes that the Veteran was 
working as a mine operator immediately after service and 
during the majority of this marriage.  However, in light of 
the absence of clinical evidence and his inconsistent reports 
regarding the onset of his knee injury, the weight of the 
evidence is against a continuity of symptomatology.

The Veteran contends that he had a right knee condition at 
discharge from service.  If a right knee condition was shown 
at discharge and at any time thereafter, a nexus to service 
could be conceded.  38 C.F.R. § 3.303(b).  The 
contemporaneous record, however, shows no findings of a right 
knee condition at service discharge and the Veteran reports 
that he suffered no serous illnesses during service.  The 
evidence is thus against finding that a right knee condition 
was present at discharge from service.

The Veteran is not competent to opine as to the etiology of 
his current right knee condition.  While a layperson can 
provide evidence as to some questions of etiology or 
diagnosis, the question of a medical relationship between his 
right knee condition and service, which would require more 
than direct observation to resolve, is not in the category of 
questions that lend themselves to resolution by lay 
observation.  Cf. Jandreau and Barr, both supra; Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  


ORDER

An initial 20 percent rating for lumbar spine degenerative 
disc disease is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Service connection for a right knee condition is denied.


____________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


